Title: From Thomas Jefferson to Thomas Mann Randolph, 19 March 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Mar. 19. 96
                    
                    Your’s of the 16th. inst. from Richmd. came to hand last night. I believe it would be better to do without herrings till the new season, even if we could get them, considering the price. I have recieved no advice of any port wine having been sent to me by any body, and I never ordered any. If that delivered Mr. Brown be really addressed to me, you are welcome to it, and in every case to do with respect to it whatever I might rightfully do. If it has come to a mistaken address, I presume you will serve the owner by using it, and paying for it if you should be ever called on. But is it certainly Port? Perhaps it may be Sherry or Termo from my correspondents at Cadiz or Lisbon.—Wheat on the 6th. inst. was 2 2/3 Doll. at Philadelphia. Yours I believe is not yet delivered to Fleming; nor is mine. Robertson tells me all are well at Edgehill. So are  all here. We begin to look forward to the hour when we are to see you again. We have had remarkeable winds for 2. or 3. days past. This morning the mercury was at 26°. Our peach blossoms are just opening. Mr. Hornsby and family are arrived in our neighborhood. He and N. Lewis junr. set out in about a fortnight for Kentucky. Corn at 22/ here and 30/ in Amherst. Our love and kisses to our dear Martha and Anne. Adieu affectionately.
                